DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. Applicant essentially argues that the amended limitations are not disclosed by the applied reference. The Examiner respectfully disagrees. The amendment contains the same limitations and hence the same scope. See the rejection below for explanations as to how the applied reference of Gomes discloses the limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10687034. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed towards terminal devices providing paging services.
Instant Claim 1: A first terminal device comprising circuitry configured to: acquire a paging message from a base station; execute a paging with respect to a second terminal device that performs wireless communication with the base station via the first terminal device on a basis of the paging message; prescribe a new timing of the paging destined for the second terminal device, the new timing belonging to the first terminal device; and transmit information for identifying the first terminal device and the second terminal device to the base station, wherein the new timing prescribed for the second terminal device is determined by the base station.
Conflicting Claim 1: A terminal device comprising: circuitry including at least a processor and a memory, the circuitry configured to: determine a proxy paging reception timing of one or more other terminal devices based at least in part on identification information of the one or more other terminal devices belonging to a network of the terminal device; cause a base station to update a transmission timing of a paging message based on the determined proxy paging reception timing; acquire the paging message from the base station that executes a paging operation according to the updated transmission timing of the paging message; and execute paging with respect to the one or more other terminal devices based on the acquired paging message; and separate paging frames of the proxy paging reception timing for the one or more other terminal devices by an offset amount from a paging frame of the terminal device, wherein the offset amount is determined using the identification information of the one or more other terminal devices.
Instant claims 2-9 correspond to conflicting claims 2-9.
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130130684 herein Gomes.
Claim 1, Gomes discloses a first terminal device (0131, Master Equipment) comprising circuitry configured (since electronic computing device thus circuitry) to: 
acquire information for identifying a second terminal device (0045, the UEs use the same identity when registering; 0147, UEs may have to register to the master equipment, so the master equipment knows which UEs it may need to communicate with) that performs wireless communication with a base station via the first terminal device 0165-0180, UEs can perform communications via master equipment); 
transmit information for identifying the first terminal device and the second terminal device to the base station (Fig. 2: Registration request for list of UEs is sent to the network; 0018, ); 
acquire a paging message from the base station (0161, paging the Master Equipment); 
prescribe a timing of the paging destined for the second terminal device on a basis of the information for identifying the second terminal device (0072, paging occasion and the PI and the PF (Paging Frame) that are used for this purpose may be determined according to the group ID, thus timing of paging based on information identifying the second terminal); and 
execute a paging with respect to a second terminal device on a basis of the paging message (0161, page forwarded to UEs in the group); 
and wherein the timing prescribed for the second terminal device is determined by the base station (0071, paging of UEs in the source cell, 0086).

Claim 2, Gomes discloses the terminal according to claim 1, wherein the circuitry is further configured to acquire a paging message destined for other terminal devices (0094).

Claim 3, Gomes discloses the terminal device according to claim 1, wherein the circuitry is further configured to prescribe the new timing of the paging with respect to at least two other terminal devices that perform wireless communication with the base station via the first terminal device (0094).

Claim 4, Gomes discloses the terminal device according to claim 3, wherein the circuitry is further configured to prescribe that, according to the new timing of the paging, paging is executed in an identical paging frame for the second terminal device and the at least two other terminal devices (0162).

Claim 5, Gomes discloses the terminal device according to claim 4, wherein the circuitry is further configured to prescribe that paging is executed in an identical paging subframe for the second terminal device and the at least two other terminal devices (0162).

Claim 6, Gomes discloses the terminal device according to claim 3, wherein the circuitry is further configured to prescribe that, according to the new timing of the paging, paging is executed in different paging frames for each of the second terminal device and the at least two other terminal devices (0162, 0117).

Claim 8, Gomes discloses the terminal device according to claim 3, wherein the circuitry is further configured to transmit information for identifying the other terminal devices to the base station (0046).

Claim 9, an analyzed with respect to the limitations as discussed in claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes in view of US 20120231801 herein Nakatsugawa.
Claim 7, Gomes discloses the terminal device according to claim 1. 
Gomes may not explicitly disclose wherein the circuitry is further configured to prescribe that an interval of paging with respect to one or more other terminal devices is longer than an interval of paging from the base station.
wherein the circuitry is further configured to prescribe that an interval of paging with respect to one or more other terminal devices is longer than an interval of paging from the base station (0042,0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gomes to include paging in different frames as taught by Nakatsugawa so as to control the load at the base station (0045).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468